OFFICE    OF THE   ATTORNEY          GENERAL     OF    TEXAS

                               AUSTIN




Y. R. Bank8, ?FinClorl
metr1r view atate XOrarl
an4 m6urt*ial college
prairieview, texar
Oear sirt




                                            notationQo it ‘for
                                     t1an for najO?iOKing.’
                         vtm   prapedy      endorseb   and    mid




            )120.t.10r ar it woo not hellpwpoue to let               the
            8l8owt          hem8 an d8j?O8lC.
                     Fe8btllin
                         MV    a   &teak   too 120.00 and th8
            ca8
            "('118~she    d 010~ to HOP th f 8 aamine.
                       paid                              EarLr
            the next     aorrl~jrg durfng w8akfast hour,  rhe
            8lipp8a    avay fma 8ChOOl; ma vima her uhere-
            about8    U8N    kZ%Wn, &3 Y88 b to8 U\B61e8,
            CtLlffOrniA,
                                                                                                     347



v, A. Bmk8 - w$o 2




                mOi8 thB tact8  8.t Wit                 ti    JOUP     l@ttW,        It 18
OUP OpitiOll tht AU,$U8t ~O$ftWM $8 tiOt                 htitbd             to    a NfbRd  Ot        th8
po.00 therein    Bentiomd.          :
                      l?* think   tlmt   vhen    l rtodeat          WWO118         la    the     aol-
leg8 uad pfir8th8 -t               X'8QUbrd for rsiptMMC-O                       Uhd tuithlt,
the   8tUd8Jit   U&       bo Ultitbd      t0    ths Dorrd       urd        eOUP8*8       Of    in-
8t?UOtic*2 ma         fb?, but a0ith.rth@     8tUdWkt VhO paid the t8e8,
tlOI M y Of l18e       WhO Mf     har8 paid 8m   fOF the 8ttrdoat Vatid b8
entitledto a refund of            tha mm prid Upea tha rtudent roluntrri-
1~ loarmg the 8OhOOl before the uuur808 Qf in8tFUetion paid for
vere tlal8hedtdo88 the 88h501 Vr@aghll;l FdU8@d $0 F@nhr the
8wvios8 pal4 far. m1.r couwroial college7. &W811p, 42 8.W.
(2) 800.
                      U8 trwt     thtat the     abovr        MNw%          yQur    qW8tfOn.

                                                  TOtiF       VOmte

                                               ATTORx%Y OS’IIBIUL oPTJm.8



                                                                      x.    P.    hia*
                                                                           A88:8tUbt
EPPlBP
                                  APPF,
                                  kg    VEXMAY      6, 1943

ze . *
                                  ATTORKEY GEUERAL OP Tms